     Case 1:20-cv-04340-RWL Document 41 Filed 09/03/20 Page 1 of 5




                        Abraham Gross
                         917-673-1848
                        Pro Se Litigant
                   Homeless For 347 Da s
              While The Last Vacant Apartments
             Are Gifted To Unqualified Candidates

                                            September 03, 2020

        E: CA E 20-C -4340 (GBD-                                )

      GE            E       E F    A EA                          E
                    C        FE E CE

The Hon. Robert W. Lehrburger
Magistrate Judge
United States Southern District Court of Ne York
500 Pearl St, Ne York, NY 10007-1312


    Dear Hon. Robert W. Lehrburger,


       1. The follo ing is ritten ith humilit and respect,
         albeit the ine pressible harm resulting from the
         Defendants continued unspeakable conduct.


                                  1
Case 1:20-cv-04340-RWL Document 41 Filed 09/03/20 Page 2 of 5




 2. Respectfull , On Jul 07, Jul 28, August 03, August
    11, and August 24 (Dockets # 4, #15 , #20, #21, #22),
    Plaintiff protested Defendants intolerable actions b
    submitting t o orders to sho cause, and three letters
    to the Honorable Southern District of Ne York ( the
    Honorable Court ).
 3. Plaintiff s correspondence respectfull asked to
    schedule an emergenc hearing to address, inter alia:
           i.   Irreparable harm inflicted on Appellant b
                Defendants continued efforts to remove
                and/or modif incriminating documents
                from cit databases, such as ACRIS.
          ii.   Defendants stomach-turning admission- in
                effect- that out of 74,000 applicants to
                Waterline Square, 99.9% ere rejected, but
                at the same time, Defendants a arded an
                e traordinaril high number of apartments
                to egregiousl -unqualified residents.
         iii.   Proof that Defendants corrupted the related
                State Proceedings, engaged in egregious

                             2
Case 1:20-cv-04340-RWL Document 41 Filed 09/03/20 Page 3 of 5




                fraud on the court, and nonchalantl
                continue to seek improper influence over the
                adjudicators in federal proceedings.
          iv.   On Jul 15, 2020, the Corporation Counsel
                affirmed acceptance of service in the matter
                that as specified b Corporation Counsel,
                Ms. Samathna Schonfeld. At the ver least,
                this acceptance applies to the primar
                Defendants, Cit of Ne York and The
                Department of Housing Preservation and
                Development. Pursuant to FED.R.CIV. 12
                (a) (i), the Defendants ere required to serve
                an ans er ithin 21 da s. The have not
                done so. Pursuant to FED.R.CIV.P. 55(a), in
                such circumstances, the clerk must enter
                the part s default .
          v.    Plaintiff attached documentar evidence that
                the same HPD decision makers ho rejected
                Plaintiff four times, based on shifting
                reasons, in a series of be ildering

                             3
Case 1:20-cv-04340-RWL Document 41 Filed 09/03/20 Page 4 of 5




               conclusions that remain une plained till this
               da despite specific FOIL requests, have
               also routinel embe led from the public
               millions of dollars orth of affordable
               real-estate. And hile the continued to
               egregiousl a ard apartments in Waterline
               Square to unqualified candidates, the also
               continue living in their embe led
               properties.
 4. To date, these crucial and time-sensitive issues have
    been ignored.
 5. Plaintiff is ver grateful for the court for having
    scheduled a teleconference on the 21st, but
    respectfull , the aforesaid is a partial list of the
    time-sensitive issues hich cannot ait until the 21st
    of September, especiall as Defendants continue to
    destro incriminating evidence, and as the last vacant
    apartments ill be a arded to unqualified candidates
    in the blink of an e e.
Case 1:20-cv-04340-RWL Document 41 Filed 09/03/20 Page 5 of 5




 6. Your Honor, as the did in State Court, the
    Defendants ill do ever thing possible to dela these
    proceedings to the point here the state             e have no
    more apartments .
 7. Based on the compelling aforesaid circumstances, as
      ell as the horrific, cruel and unusual 347 da s of
    suffering- hile 22 last apartments are being given
    a a , Plaintiff is asking the Honorable Court to (a)
    please schedule an urgent conference on September
    07, 2020, or at an earlier date. Plaintiff ill make
    himself available an time the Honorable Court should
    designate (b) order the relief sought in the prior orders
    to sho cause and letters addressed to the Honorable
    Court (respectfull , the Hon. District Judge denied one
    relief sought, ithout addressing an of the other
    time-sensitive issues).


    Sincerel ,


    Abraham Gross
